Citation Nr: 1421582	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  14-03 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an June 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied entitlement to one-time payment from the FVEC Fund. 

Previously, the RO denied entitlement to one-time payment from the FVEC Fund in October 2009.  The appellant appealed, and the claim was denied by the Board in a decision dated in September 2010.  The appellant's motion for reconsideration of the Board decision was denied in January 2011.  Therefore, the issue has been rephrased to clarify that the issue is whether new and material evidence has been received to reopen a claim of entitlement to entitlement to one-time payment from the FVEC Fund.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Evidence received since the September 2010 Board decision denying entitlement to one-time payment from the FVEC Fund does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for entitlement to one-time payment from the FVEC Fund.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to provide notification and assistance to a claimant in substantiating a claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Where the appellant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA must inform the appellant of the information or evidence necessary to prove Veteran status.  Palor v. Nicholson, 21 Vet. App. 325 (2007).  In this case, in a letter dated in October 2013, the appellant was provided with an explanation of the evidence needed to establish entitlement to payment from the FVEC Fund, and of his and VA's respective obligations in obtaining specific types of evidence.  In addition, because the claim for entitlement to the FVEC benefit has been previously denied by the Board, the appellant was informed, in a letter dated in February 2013, of the basis for the previous denial of the claim, and that new and material evidence had to relate to that factor.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  

VA also has a duty to assist claimants in the development of a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  All identified evidence relative to this claim has been obtained and associated with the claims file.  The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  No new, relevant evidence has been received since the last certification was obtained from the NPRC in November 2013.  Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008).  

Thus, the Board finds that all necessary notification and development has been accomplished, and appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Entitlement to a one-time payment from the FVEC Fund was previously denied by the Board in a decision dated in September 2010.  Reconsideration of that decision was also denied by the Board in January 2011.  Accordingly, the September 2010 decision is final.  38 U.S.C.A. § 7104 (West 2002).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).  Therefore, as a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

The appellant claims that he is entitled to a one-time payment from the FVEC Fund, based on World War II service as a Recognized Guerrilla.  The claim was previously denied on the basis that the Veteran did not have qualifying service.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain eligible Philippine veterans to be paid from the FVEC Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and was discharged or released from service under conditions other than dishonorable.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).

Evidence of record at the time of the previous decision included service department certifications that the appellant did not have any qualifying service.  The most recent of those was dated in September 2009, in connection with the prior claim for FVEC Fund benefits.  

The evidence previously of record also included a copy of the appellant's Philippine Army 201 file.  That file showed that as of February 1947, the appellant was informed that he was not carried on the approved roster for the unit in which he claimed to have served.  The Office of the Adjutant General of that United States Army certified, in March 1969, that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The appellant filed a claim for VA compensation in October 1968.  In 1979, the appellant reopened his claim, and on October 1979, the Adjutant General certified that the case was "redetermined positive" due to new evidence.  Attached was a AGUZ Form 632, dated in October 1979, which certified the appellant's service in the Land Communication Service Company, 66th Infantry, USAFIP-NL, from August 3, 1944 to November 26, 1945.  The identified documentation consisted of the reconstructed guerrilla roster and a PA AGO Form 23, Affidavit for Philippine Army Personnel, dated November 1945.  Based on that new certification, the appellant was granted service connection for right hand and head disabilities in a May 1980 rating decision.  

However, subsequently, the RO noticed similarities between the appellant's service documentation and that of other claimants from the same general locale, whose claims had been found to be fraudulently processed by a professional "claims fixer" in the course of investigations dated in 1983 and 1984.  Accordingly, the RO and, eventually, the VA Office of Inspector General undertook investigation of the authenticity of the appellant's service documentation.  Laboratory analysis of the PA AGO Form 23 determined that the paper had been artificially aged, and that the ink was not available until the early 1960s.  In March 1987, the service department issued a recertification, which superseded all previous certifications, and which certified that the appellant had no qualifying service, commenting that the prior PA AGO Form 23 had been found to be a forgery.

Accordingly, service connection was severed, and in a decision dated in April 1993, the Board denied restoration of service connection for the previously service-connected disabilities, on the basis that the service department found that the appellant did not have the requisite service.

Other evidence of record at the time of the prior decision included numerous affidavits from individuals attesting to have served with the appellant.  In particular, two affidavits, dated in December 2009, from P. Patalan and W. Camsit, were from individuals whose names were contained on the same roster as the Veteran, and he stated that they had received their one-time payment from the FVEC Fund.  Additionally, numerous statements and affidavits from the appellant received over the years, in which he described his World War II service.  Philippine Army certifications of the appellant's service were also of record, and was information obtained in connection with his claim for benefits from the Philippine Veterans Affairs Office.  That evidence contains conflicting reports of, among other things, dates of service, rank, assigned units, whether he was out-processed, his immediate post-service condition, and day, month, and year of birth.  

Also of record were copies of the reconstructed recognized guerrilla roster (RRGR), for the 66th Infantry, which named the appellant as a Private with the Land Communication Service Company from August 3, 1944 and  "to date."  

Based on that evidence, the Board denied the appellant's claim for the FVEC Fund payment, because the service department certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

Evidence received since that Board decision includes a duplicate copy of the appellant's Philippine Army discharge certificate dated in January 1946, and duplicate copies of the RRGR records, showing the appellant was listed as a private with the Land Communication Service Company of the 66th Infantry.

In addition, the appellant submitted a new affidavit, dated in November 2010, from A. Bugtong, another individual listed on the same guerrilla roster as the appellant, who stated that he had received the one time FVEC Fund payment.  Although new, however, that document essentially reiterates the same information as contained on the to December 2009 affidavits.  Furthermore, whether one claimant received payment from the FVEC fund is not relevant to the Veteran' claim.  The Veteran must established qualifying service.  Even if presumed credible, that evidence does not create a reasonable possibility of an allowance of the claim.  The Board finds that the lay statement evidence is cumulative, and not new.  Even if that evidence were found to be new and credible, it still does not create a reasonable possibility of an allowance of the claim as it does not corroborate the Veteran's claimed service and is not a service department record verifying qualifying service.

As to the appellant's contentions, they are essentially cumulative.  New arguments based on the same evidence of record at the time of the previous final denial do not constitute new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

All of the additional information submitted by the appellant, including the duplicates, was referred to the National Personnel Records Center (NPRC) in October 2013, for a review and reverification.  It was also noted that appellant's name was listed on the Reconstructed Recognized Guerrilla Roster maintained by the Manila.  In November 2013, the NPRC responded that no change was warranted in the prior negative certification.  

In sum, the evidence received since the prior decision is duplicative or cumulative, and the NPRC has continued to certify that the appellant has no qualifying service, despite having evidence of the Veteran's listing on the RRGR.  Findings by the service department verifying an individual's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Venturella v. Gober, 10 Vet. App. 340 (1997); Dacoron v. Brown, 4 Vet. App. 115 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992).  The RRGR, itself, does not constitute service department verification of service.  Likewise, recognition of service by the Philippine government, although establishing entitlement to benefits from that government, is not sufficient for benefits administered by VA.  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider a claim for Veterans' benefits based on that service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Therefore, the Board finds that new and material evidence has not been presented, and the prior decision remains final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).  


ORDER

The application to reopen a claim for entitlement to one-time payment from the FVEC Fund is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


